Wenke, J.,
dissenting.
I disagree with the opinion now adopted by the majority of the court for reasons sufficiently stated in the original opinion, reported in 143 Neb. 949, 12 N. W. 2d 113, and for the following additional reason:
In her petition appellee alleged that, “The death of said Chester R. Long resulted wholly and alone from the sudden, violent and accidental injuries aforesaid and directly and independently of all other causes resulted in his death.”
In accordance therewith the trial court instructed as follows :
“Before the plaintiff can recover in this suit, she must establish by a preponderance of the evidence relating thereto that Mr. Long’s death was occasioned and brought about by the barbed wire lacerations referred to and by physical changes that came to Mr. Long’s body solely from the barbed wire lacerations and those alone.”
“The burden of establishing that the death was caused solely and entirely without the help of other prior causes by the accident itself, without in any manner hastened by other prior diseased conditions, by a preponderance of the evidence relating thereto, is on the plaintiff.”
The majority opinion states: “The evidence will not support a verdict for the plaintiff under the instructions given.”
In this situation the rule announced in Bohmont v. Moore, 141 Neb. 91, 2 N. W. 2d 599, is applicable and the parties are bound thereby. This rule is stated as follows: “ * * * where a certain theory on any issue is relied upon by the parties to the trial as the proper one, it will be adhered to on appeal whether it is correct or not. Behle v. Loup River Public Power District, 138 Neb. 566, 293 N. W. 413; U. S. Tire Dealers Mutual Corporation v. Laune, 139 Neb. 26, 296 N. W. 333.”
Messmore, J., concurs in this dissent.